UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
MARTIN JONATHAN BATALlA VIDAL, et al.,
                           Plaintiffs,                              ORDER
                                                         16-CV-4756 (NGG) (VMS)
              -against-
CHAD WOLF, et al.,
                     Defendants.
STATE OF NEW YORK, et al.,
                           Plaintiffs,                   17-CV-5228 (NGG) (VMS)

              -against-
DONALD TRUMP, et al.,
                           Defendants.


      NICHOLAS G. GARAUFIS, United States District Judge.
     On July 28, 2020, Defendant Chad Wolf issued the Wolf Memo-
     randum (0kt. 297-1)1, which purported to make certain changes
     to the Deferred Action for Childhood Arrivals ("DACA") program.
     On November 14, 2020, this court held that Mr. Wolf was not
     lawfully serving as Acting Secretary of Homeland Security when
     he issued the Wolf Memorandum, because the Department of
     Homeland Security ("OHS") failed to follow its order of succes-
     sion, as it was lawfully designated under the Homeland Security
     Act ("HSA"). See Batalla Vidal v. Wolf, - F. Supp. 3d -, 2020 WL
     6695076 at *8-9 (E.D.N.Y. Nov. 14, 2020). The court also certi-
     fied a "DACA Class" of all persons who are or will be prima facie
     eligible for deferred action under the terms of the 2012 Napoli-
     tano Memorandum, i.e. DACA as it existed prior to the attempted
     rescissions; and certified a "Pending Applications Subclass" of all
     persons who had an application for deferred action through

      For the sake of convenience, references to the docket ("Dkt.") cite to the
      1

     docket in Batalla Vidal v. Wolf, No. 16-cv-4756.




                                         1
DACA, whether an initial application or a renewal, pending on
any date between June 30, 2020, and July 28, 2020, that have
not been or will not be adjudicated in accordance with the 2012
Napolitano Memorandum. See id. at "'13-14.
In light of the HSA violation, the court ordered the parties to sub-
mit briefing as to the appropriate remedy. (See Minute Entry of
Nov. 18, 2020.) The court has considered the joint position of the
class and of the State Plaintiffs, as well as the position of the Gov-
ernment. (See Pis.' Mem. ("Mem.") (0kt. 349); Pis.' Proposed
Order (0kt. 347-1); Defs.' Resp. ("Resp.'') (0kt. 350); Pis.' Reply
(0kt. 352); Defs.' Letter of Dec. 4, 2020 (0kt. 353).)
Under the Administrative Procedure Act ("APA"), a "reviewing
court shall ... hold unlawful and set aside agency actions, find-
ings, and conclusions found to be . . . in excess of statutory
jurisdiction, authority, or limitations, or short of statutory right.''
5 U.S.C. § 706(2)(C). Accordingly, because Mr. Wolf was with-
out lawful authority to serve as Acting Secretary of OHS, the Wolf
Memorandum is VACATED. In light of the vacatur, all parties
agree that the DACA program is currently governed by its terms
as they existed prior to the attempted rescission of September
2017. (See Mem. at 13; Resp. at 7.) 2



2 The court believes it made clear that the subsequent attempts of Admin-
istrator Peter Gaynor to reinstate Kevin McAleenan's unauthorized
"November Delegation" and Mr. Wolfs attempt to ratify his prior actions
are dead letter. See Batalla Vidal, 2020 WL 6695076 at ,·,9_ Administrator
Gaynor, undeterred, issued yet another "Succession Order" just hours after
the court issued its opinion on November 14, and Mr. Wolf once again
attempted to ratify his prior actions as Acting Secretary on November 16.
(See Gaynor Order of Nov. 14, 2020 (Dkt. 348-2); Wolf Ratification of Nov.
16, 2020 (Dkt. 348-3).) Of course, for the exact same reasons, those doc-
uments have no legal significance. Neither Administrator Gaynor nor Mr.
Wolf currently possesses, nor have they ever possessed, the powers of the
Acting Secretary of Homeland Security. See Batalla Vidal, 2020 WL
6695076 at *9.




                                    2
Under normal circumstances, vacatur alone is the proper remedy
for unlawful agency action and the "Supreme Court has cau-
tioned that a district court vacating an agency action under the
APA should not issue an injunction unless doing so would 'have
[a] meaningful practical effect independent of its vacatur."' O.A.
v. Trump, 404 F. Supp. 3d 109, 153-154 (D.D.C. 2019) (quoting
Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010).)
Still, judicial review of agency action is ''vested in a court with
equity powers, and while the court must act within the bounds
of the statute and without intruding upon the administrative
province, it may adjust its relief to the exigencies of the case in
accordance with the equitable principles governing judicial ac-
tion." Ford Motor Co. v. NLRB, 305 U.S. 364, 373 (1939); see
generally New York v. U.S. Dep't of Commerce, 351 F. Supp. 3d
502, 672-673 (S.D.N.Y. 2019).
With those principles in mind, in addition to vacating the Wolf
Memorandum, the court orders the following relief:




                                3
•   DHS is DIRECTED to post a public notice, within 3
    calendar days of this Order, to be displayed prominently
    on its website and on the websites of all other relevant
    agencies, that it is accepting first-time requests for
    consideration of deferred action under DACA, renewal
    requests, and advance parole requests, based on the
    terms of the DACA program prior to September 5, 2017,
    and in accordance with this court's Memorandum &
    Order of November 14, 2020. The notice must also
    make clear that deferred action and employment
    authorization documents ("EADs") granted for only one
    year are extended to two years, in line with the pre-
    Wolf Memorandum policy. The Government shall
    provide a copy of the notice to class counsel and to
    State Plaintiffs, and post it to the docket within 3
    calendar days of this Order.
•   The parties are DIRECTED to continue discussions with
    regard to notices to be mailed to individual class
    members and to apprise the court of their joint or
    separate recommendations by Wednesday, December 9,
    2020 at 5:00 pm. The parties are DIRECTED to contact
    the court's deputy to schedule a status conference on
    Thursday, December 10 or Friday, December 11, to
    discuss plans to provide individual notice. The
    Government is DIRECTED to prepare to provide mailed
    notice to all class members by December 31, 2020.
• The Government is DIRECTED to produce a status
  report on the DACA program to the court by January 4,
  2021, which shall include:




                           4
           o   (1) The number of first-time DACA applications
               received, adjudicated, approved, denied, and
               rejected from November 14 until December 31,
               2020; (2) the number of renewal requests
               received, adjudicated, approved, denied, and
               rejected over that time period, and (3) the
               number of advance parole requests received,
               adjudicated, approved, denied, and rejected over
               that time period.
           o   (1) the number of first-time applications for con-
               sideration of deferred action under DACA
               received and rejected pursuant to the Wolf Mem-
               orandum; (2) the number of DACA renewal
               applications and applications for EADs that were
               granted for a period of only one year pursuant to
               the Wolf Memorandum; and (3) the number of
               advance parole requests received, approved, de-
               nied, and rejected pursuant to the Wolf
               Memorandum. The Government shall ensure that
               this data includes all persons in the certified Sub-
               class defined it in the court's November 14
               Memorandum & Order, and shall also provide
               those metrics as applied to the Subclass, broken
               out from the total. See Batalla Vidal, 2020 WL
               6695076 at *13.
The court believes that these additional remedies are reasonable.
Indeed, the Government has assured the court that a public no-
tice along the lines described is forthcoming. (See Resp. at 12.)
Plaintiffs have thoughtfully addressed the subject of accrual of
unlawful presence in their Memorandum and Reply. The court
takes seriously any collateral consequence that may arise as a re-
sult of the unlawful Wolf Memorandum. However, the court
declines to enter an ex ante declaration on that issue at this time.
The court reserves the right to impose further remedies if they
become necessary. Accordingly, the court retains jurisdiction of




                                 5
         the matter for purposes of construction, modification, and en-
         forcement of this Order.
SO ORDERED.


Dated:      Brooklyn, New York
            December 4, 2020

                                                   /s/ Nicholas G. Garaufis
                                                  NICHOIAS G. GARAUFIS
                                                  United States District Judge




                                       6
